The reasons suggested in my dissenting opinion filed in the companion case of State ex rel. Ellis v. Brown, 326 Mo. 627,33 S.W.2d 104, apply to the construction given by the majority opinion herein to Section 29 of the same act.
The majority opinion in this case further suggests that if the provisions of this section are construed as mandatory some honest voters may be disfranchised. In State ex rel. v. Mason,155 Mo. 486, we upheld a more stringent provision requiring voters to reside twenty days in the precinct before voting. Whether or not the contemplated benefits of the statute outweigh possible hardships thereunder is a matter for legislative rather than judicial determination.
I respectfully dissent. Blair and Frank, JJ., concur.